

Exhibit 10.1


EXECUTION VERSION


SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT
SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY AGREEMENT (this
“Second Amendment”), dated as of May 16, 2018 among UNITED AIRLINES, INC. , a
Delaware corporation (the “Borrower”), UNITED CONTINENTAL HOLDINGS, INC., a
Delaware corporation (“UCH”), BARCLAYS BANK PLC, as Fronting Lender, and
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders party to the
Loan Agreement referred to below (together with its permitted successors in such
capacity, the “Administrative Agent”), and on behalf of the Consenting Lenders
(as defined below) executing consents to this Amendment. Unless otherwise
indicated, all capitalized terms used herein and not otherwise defined shall
have the respective meanings provided such terms in the Loan Agreement referred
to below (as amended, including by this Second Amendment).
W I T N E S S E T H:
WHEREAS, the Borrower, UCH and certain of its subsidiaries other than the
Borrower from time to time, as guarantors, the Lenders and the Administrative
Agent are parties to a $3,500,000,000 Amended and Restated Credit and Guaranty
Agreement dated as of March 29, 2017 (as amended, modified and supplemented and
in effect on the date hereof, the “Loan Agreement”) comprised of a
$2,000,000,000 revolving credit and revolving letter of credit facility and a
$1,500,000,000 term loan facility (of which $1,485,000,000 was outstanding
immediately prior to effectiveness of this Second Amendment);
WHEREAS, the Borrower has requested to amend certain terms of the Loan Agreement
as hereinafter set forth;
WHEREAS, with respect to the Term Lenders holding any Term Loans outstanding
immediately prior to the Second Amendment Effective Date (as defined below)
(such Term Loans, the “Refinanced Term Loans”) whose executed consent to this
Second Amendment has not been received by the Administrative Agent on or prior
to a deadline (the “Non-Consenting Lenders”; the Term Lenders that are not the
Non-Consenting Lenders (including the “Fronting Lender” as defined below) are
hereinafter referred to as the “Consenting Lenders”) as agreed between the
Borrower and the Administrative Agent and announced by the Administrative Agent
to the Term Lenders (the “Consent Deadline”), the Borrower hereby gives notice
to each Non-Consenting Lender, pursuant to Section 10.08(e) of the Loan
Agreement, that upon the Second Amendment Effective Date, the principal amount
of and accrued and unpaid interest on its Refinanced Term Loans will be repaid
in full on behalf of the Borrower by the Administrative Agent or Barclays Bank
PLC, as Fronting Lender (the “Fronting Lender”);


    

--------------------------------------------------------------------------------




WHEREAS, on the Second Amendment Effective Date, the Refinanced Term Loans held
by the Consenting Lenders and Fronting Lender shall be converted to new Class B
Term Loans (the “Replacement Term Loans”); and
NOW, THEREFORE, in consideration of the foregoing, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
SECTION 1 - Loan Agreement Amendments. Subject to the satisfaction of the
conditions set forth in Section 2 hereof:
(a)    Amended Definition. Section 1.01 of the Loan Agreement shall be amended
by amending and restating in its entirety the below definition as follows:
“Applicable Margin” shall mean the rate per annum determined pursuant to the
following:


Class of Loans
Applicable Margin
Eurodollar Loans
Applicable Margin
ABR Loans
Class B Term Loans
1.75
%
0.75
%
Revolving Loans
2.25
%
1.25
%

(b)    Section 2.10. The first sentence of Section 2.10(b) shall be amended and
restated to read as follows: The principal amount of the Class B Term Loans
shall be repaid in consecutive quarterly installments (each, an “Installment”)
of $3,750,000, on the 29th day of each March, June, September and December,
commencing on June 29, 2018.
(c)    Section 2.13. Section 2.13(d) of the Loan Agreement shall be amended by
deleting the words “within six months after November 15, 2017” in the first and
second sentences of such Section and replacing them with “on or after May 16,
2018 but on or before November 15, 2018” in each such instance.
SECTION 2 -    Conditions to Effectiveness. This Second Amendment shall become
effective on the date when each of the following conditions specified below
shall have been satisfied (the “Second Amendment Effective Date”):
(i)    the Administrative Agent and the Borrower shall have received a signed
signature page to this Second Amendment from the Borrower, the Guarantor, the
Fronting Lender, and the Administrative Agent and a signed consent from each
Consenting Lender, and in the case of each such Consenting Lender such
Consenting Lender shall have elected on its signature page either “Option A” or
“Option B” as described in Exhibit A hereto;
(ii)    the Administrative Agent shall have received with respect to the
Borrower a certificate of the Secretary of State of the state of Delaware, dated
as of a recent date, as to its good standing;




--------------------------------------------------------------------------------




(iii)    the Administrative Agent shall have received a certificate of the
Secretary or an Assistant Secretary (or similar officer), of the Borrower dated
the date hereof and certifying as to the incumbency and specimen signature of
each officer of the Borrower executing this Second Amendment or any other
document delivered by it in connection herewith;
(iv)    the Borrower shall have paid to the Administrative Agent for the benefit
of itself and the Consenting Lenders the then-unpaid balance of all accrued and
unpaid fees due, owing and payable by the Borrower to them in connection with
this Second Amendment, as agreed to by the Borrower, and the reasonable
attorneys’ fees of Milbank, Tweed, Hadley & McCloy LLP as counsel to the
Administrative Agent and to the Fronting Lender incurred in connection with the
preparation, execution and delivery of this Second Amendment as to which the
Borrower shall have received an invoice prior to the Second Amendment Effective
Date;
(v)    the Administrative Agent shall have received an Officer’s Certificate
from the Borrower certifying as to the truth in all material respects of the
representations and warranties set forth in Section 3 of this Second Amendment
as though made by it on the date hereof, except to the extent that any such
representation or warranty relates to a specified date, in which case as of such
date (provided, that any representation or warranty that is qualified by
materiality, “Material Adverse Change” or “Material Adverse Effect” shall be
true and correct in all respects as of the applicable date, before and after
giving effect to the Second Amendment);
(vi)    all interest accrued on the Term Loans that has not yet been paid by the
Borrower to the Administrative Agent as of the Second Amendment Effective Date
shall have been paid in full; and
(vii)    all amounts owing to the Non-Consenting Lenders pursuant to Section
2.15 (Break Funding Payments) of the Loan Agreement in connection with the
repayment of their Refinanced Term Loans pursuant to this Second Amendment shall
have been paid by the Borrower to the Administrative Agent for the account of
each such Non-Consenting Lender, subject in the case of each Non-Consenting
Lender to its giving the Borrower a written certificate setting forth any such
amount due to it at least one Business Day prior to the Second Amendment
Effective Date.
The Administrative Agent shall promptly notify the parties hereto of the
occurrence of the Second Amendment Effective Date.
SECTION 3 - Representations and Warranties. In order to induce the Consenting
Lenders and the Administrative Agent to enter into this Second Amendment, the
Borrower represents and warrants to each of the Consenting Lenders and the
Administrative Agent that on and as of the date hereof after giving effect to
this Second Amendment, (i) no Event of Default has occurred and is continuing or
would result from giving effect to the Second Amendment and (ii) the
representations and warranties contained in the Loan Agreement and the other
Loan Documents (other than the representations and warranties set forth in
Sections 3.05(b), 3.06 and 3.09(a) of the Loan Agreement), are true and correct
in all material respects on and as of the date hereof with the same effect as if
made on and as of the date hereof except to the extent that such representations
and warranties expressly relate to an earlier date and in such case as of such
date;




--------------------------------------------------------------------------------




provided that any representation or warranty that is qualified by materiality,
“Material Adverse Change” or “Material Adverse Effect” shall be true and correct
in all respects, as though made on and as of the applicable date, before and
after giving effect to the Second Amendment.
SECTION 4 -     Reference to and Effect on the Loan Agreement; Ratification. At
and after the effectiveness of this Second Amendment, each reference in the Loan
Agreement to “this Agreement,” “hereunder,” “hereof” or words of like import
referring to the Loan Agreement, shall mean and be a reference to the Loan
Agreement, as amended by this Second Amendment. The Loan Agreement and each of
the other Loan Documents, as specifically amended by this Second Amendment, and
the obligations of the Borrower hereunder and thereunder, are and shall continue
to be in full force and effect and are hereby in all respects ratified and
confirmed. The parties hereto confirm and agree that the guaranty under Section
9 of the Loan Agreement shall continue in full force and effect after giving
effect to this Second Amendment, and the term “Obligations” as used in the Loan
Agreement shall include all obligations of the Borrower under the Loan
Agreement, as amended including by this Second Amendment. This Second Amendment
shall be deemed to be a “Loan Document” for all purposes of the Loan Agreement
and the other Loan Documents. The execution, delivery and effectiveness of this
Second Amendment shall not, except as expressly provided herein, operate as an
amendment or waiver of any right, power or remedy of any Lender or the
Administrative Agent under any of the Loan Documents, nor constitute an
amendment or waiver of any provision of any of the Loan Documents.
SECTION 5 -     Execution in Counterparts. This Second Amendment may be executed
in counterparts (and by different parties hereto on different counterparts),
each of which shall constitute an original, but all of which when taken together
shall constitute a single contract. The execution and delivery of a consent to
this Second Amendment by each Consenting Lender shall be irrevocable and shall
be binding upon such Consenting Lender’s successors, permitted transferees and
permitted assigns. This Second Amendment shall become effective as set forth in
Section 2, and from and after the Second Amendment Effective Date shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors, permitted transferees and permitted assigns. Delivery of an executed
counterpart of a signature page of this Second Amendment or of a consent to this
Second Amendment by facsimile or electronic .pdf copy shall be effective as
delivery of a manually executed counterpart of this Second Amendment or such
consent, respectively.
SECTION 6 -     Governing Law. THIS SECOND AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES UNDER THIS SECOND AMENDMENT SHALL BE GOVERNED BY, AND
CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
SECTION 7 -     Refinancing of Non-Consenting Lender Term Loans; Assignments of
Certain Lenders. Subject to the satisfaction of the conditions set forth in
Section 2 and effective as of the Second Amendment Effective Date:
(a)    the outstanding Refinanced Term Loans of each Non-Consenting Lender
shall, pursuant to 10.08(e) of the Loan Agreement, be repaid, on behalf of the
Borrower by




--------------------------------------------------------------------------------




payment from the Fronting Lender of an amount equal to the outstanding principal
amount of, and accrued and unpaid interest on all of such Refinanced Term Loans,
and all of such Non-Consenting Lender’s existing Refinanced Term Loans shall be
deemed refinanced by new Class B Term Loans held by the Fronting Lender in an
amount corresponding to the amount of existing Refinanced Term Loans held by
such Non-Consenting Lender,
(b)    each Consenting Lender who elects Option A as described in Exhibit A
hereto will hold new Class B Term Loans, in a principal amount equal to its
Refinanced Term Loans or greater amount as agreed between such Consenting Lender
and the Fronting Lender, subject to the amended terms described in this Second
Amendment,
(c)    each Consenting Lender who elects Option B as described in Exhibit A
hereto (each such Lender a “Cash Roll Lender”), shall on or prior to the Second
Amendment Effective Date and upon execution and delivery of its consent as
described in Exhibit A hereto (i) be deemed to have assigned its Refinanced Term
Loans to the Fronting Lender pursuant to the terms hereof (the “First-Step
Assignment”), (ii) receive an amount equal to the outstanding principal amount
of, and accrued and unpaid interest to but excluding the Second Amendment
Effective Date on, such Refinanced Term Loans and (iii) commit (or have such
other Eligible Assignees as such Cash Roll Lender may designate commit) to
purchase new Class B Term Loans from the Fronting Lender in a principal amount
to be determined by the Fronting Lender up to the amount of the Refinanced Term
Loans such Cash Roll Lender assigned pursuant to the First-Step Assignment (or
such greater amount as may be agreed between such Cash Roll Lender and the
Fronting Lender),
(d)    the Replacement Term Loans shall be deemed the Class B Term Loans and
replace the Refinanced Term Loans, and all Replacement Term Loans shall be
subject to the same Interest Period as the Refinanced Term Loans in existence
immediately prior to the Second Amendment Effective Date, and shall continue to
accrue interest in accordance with Section 2.07 of the Credit Agreement on and
after the Second Amendment Effective Date at the same interest rate, except for
the change in the Applicable Margin pursuant to this Second Amendment effective
on the Second Amendment Effective Date, and
(e)    the Fronting Lender shall advance a Replacement Term Loan in a principal
amount equal to the principal amount of Refinanced Term Loans required to be
paid by the Fronting Lender pursuant to this Section 7.






[REMAINDER OF THIS PAGE IS LEFT BLANK INTENTIONALLY]






--------------------------------------------------------------------------------








IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered as of the day and year above written.
JPMORGAN CHASE BANK, N.A., as Administrative Agent
By:
/s/ Cristina Caviness    
Name: Cristina Caviness
Title: Vice President



UAL 2018
Repricing Amendment



--------------------------------------------------------------------------------









BARCLAYS BANK PLC, as Fronting Lender
By:
/s/ Craig Malloy    
Name: Craig Malloy
Title: Director





UAL 2018
Repricing Amendment



--------------------------------------------------------------------------------











UNITED AIRLINES, INC.


By:     /s/ Gerald Laderman    
    Name:    Gerald Laderman
    Title:    Senior Vice President
        Finance, Procurement & Treasurer
UNITED CONTINENTAL HOLDINGS, INC.


By:     /s/ Gerald Laderman    
    Name:    Gerald Laderman
    Title:    Senior Vice President
        Finance, Procurement & Treasurer






UAL 2018
Repricing Amendment



--------------------------------------------------------------------------------


 


EXHIBIT A
LENDER CONSENT TO SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AND GUARANTY
AGREEMENT
April 24, 2018
Reference is made to the Amended and Restated Credit and Guaranty Agreement,
dated as of March 29, 2017 (as amended, restated, supplemented or otherwise
modified through the date hereof, the “Loan Agreement”) among UNITED AIRLINES,
INC., a Delaware corporation (the “Borrower”), UNITED CONTINENTAL HOLDINGS, INC.
and its other subsidiaries party thereto as guarantors from time to time,
JPMORGAN CHASE BANK, N.A., as administrative agent for the Lenders (together
with its permitted successors in such capacity, the “Administrative Agent”), and
the “Lenders” party thereto.
Posted for your review is a draft of the Second Amendment (the “Amendment”) to
the Loan Agreement. Barclays Bank PLC will be acting as Fronting Lender in
connection with the Amendment. Capitalized terms used and not defined in this
Consent have the meanings set forth in the Loan Agreement, as amended including
by the Amendment.
This Consent sets forth the procedures for (i) submitting your consent to the
Amendment; (ii) electing either (a) a cashless roll as described in Option A
below or (b) a cash roll as described in Option B below; (iii) electing not to
consent to the Amendment and be treated as a “Non-Consenting Lender” and/or (iv)
submitting questions or comments on the Amendment.
PROCEDURES FOR CONSENTING TO THE AMENDMENT
Each Term Lender is requested to consent to the Amendment by following the
procedures set forth herein. Additionally, each Consenting Lender may elect one
of the following options:
•
OPTION A (Cashless): If you elect Option A, on the Second Amendment Effective
Date, your Class B Term Loans, in a principal amount equal to your Refinanced
Term Loans or greater amount as agreed between you and the Fronting Lender, will
automatically be subject to the amended terms described in the Amendment.

•
OPTION B (Cash Roll): If you elect Option B, on the Second Amendment Effective
Date (i) your Class B Term Loans will be assigned to the Fronting Lender
pursuant to the terms of the Amendment (the “First-Step Assignment”), (ii) you
will receive an amount equal to the outstanding principal amount of, together
with accrued and unpaid interest to the Second Amendment Effective Date on, such
Term Loans, and (iii) you or such other Eligible Assignees as you may designate
will commit to purchase new Class B Term Loans from the Fronting Lender (the
“Second-Step Assignment”) in a principal amount to be determined by the Fronting
Lender up to the amount of the original Class B Term Loans you assigned pursuant
to the First-Step Assignment (or such greater amount as may be agreed between
you and the Fronting Lender).






--------------------------------------------------------------------------------







In order to consent to the Amendment and elect either Option A or Option B, each
Consenting Lender is required to complete and sign the signature page to the
Amendment (a copy of which is attached hereto as Annex I, with the full
Amendment document being posted separately to Intralinks). In addition, if you
elect Option B, the Fronting Lender will separately be contacting you to arrange
execution and delivery of appropriate Assignment and Acceptance to effect the
Second-Step Assignment.
Delivery Instructions for Consenting Lenders: If you are a Consenting Lender,
please indicate your consent to the amendment by consenting online via LendAmend
or by submitting an executed signature page, a form of which is attached as
Annex I hereto to UnitedAirApr18@lendamend.com no later than 12:00p.m. New York
City time on May 1, 2018. For questions about signature pages or execution
matters please contact LendAmend at +1 (646) 453-2861. Term Lenders not
delivering a signature page prior to such time will be treated as
“Non-Consenting Lenders” with respect to the Amendment. Please note that EACH
LEGAL ENTITY MUST SUBMIT A SEPARATE SIGNATURE PAGE.
PROCEDURES FOR NON-CONSENTING LENDERS
If you do not wish to consent to the Amendment for any of your Class B Term
Loans, you are requested to please promptly advise the Fronting Lender of your
intention. Non-Consenting Lenders will be repaid in accordance with the
Amendment.
PROCEDURES FOR UPSIZING COMMITMENTS
Each existing Lender that wishes to upsize its Class B Term Loan commitment in
excess of its current amount is asked to contact their sales representative at
Barclays Bank.
REQUEST FOR REVIEW AND COMMENTS TO THE AMENDMENT
Each Lender is requested to review the terms of the Amendment.
All questions or comments on the Amendment of a business nature should be
directed to Barclays Bank at:
•
Michael Miller, michael.miller3@barclays.com, (212) 526-1288.

If you have any questions of a legal nature, they should be directed to the
counsel for the Fronting Lender and the Administrative Agent, Milbank, Tweed,
Hadley & McCloy LLP at:
•
James V. Pascale, jpascale@milbank.com, (212) 530-5370

•
Joshua Forman, jforman@milbank.com, (212) 530-5246








--------------------------------------------------------------------------------


 


ANNEX I


CONSENTING LENDERS


By a Term Lender’s signature hereto, such Term Lender is electing to consent to
the Amendment by Option A: CASHLESS for the entire principal amount of Term
Loans held by such Term Lender unless a different option is checked:


                                                  CURRENT HOLDING AMOUNT:
$______________________


PLEASE CHECK:
OPTION A : ¨ CASHLESS
OPTION B : ¨ CASH ROLL

                    
LENDER:_____________________________


By:
 
 
Name:
 
 
Title:
 





*By:
 
 
Name:
 
 
Title:
 























______________________
* For Lenders requiring a second signature line.
** If you do not check any boxes you will be deemed to have elected a FULL
CASHLESS ROLL.
*** In the event of immaterial discrepancies between lender indicated holding
amount and the Agent’s Lender Register, the Agent’s Lender Register will
prevail.





